Spofford, J.
The only question presented by this case is whether certain property admitted to have been the paraphernal property of the plaintiff, Lavinia Dodd, was retained under her administration, or was administered cither by her husband alone, or her husband and herself indifferently, during the community between them.
In the latter case the revenues of the property would, of course, fall into the community. C. C. 2363, 2371.
*69If she retained the administration, the fruits were paraphernal; and so the District Judge decreed them to he.
The property in question consisted of an interest of three-eighths in a certain plantation which fell to her during the marriage as paraphernal property. Her husband never took possession of this property. But, immediately upon its acquisition, the plaintiff entered into a contract of partnership with her coproprietor and sister, Mrs. B. Beblieux to carry on the plantation. Both partners appointed Mr. B. Beblieux the manager or administrator of the property of which they were coproprietors. Mrs. Orillion thereby showed her, intention of keeping this property out of the hands and control of her husband. B. Beblieux was constituted her agent, not her husband’s agent. The property continued thus until the death of Mr. Orillion. He never entered into the possession and enjoyment of this part of his wife’s paraphernal estate, nor was it administered by him and her indiscriminately.
The fact that he was consulted by Mrs. Orillion’s constituted agent, as to the crops, settlement of accounts, &c., subject always to her ratification, does not change the character of this administration. It was an administration of the wife, and not of the husband.
Judgment affirmed.